Name: 81/569/EEC: Commission Decision of 6 July 1981 establishing that the apparatus described as 'Medical systems - neurophore BH-2; - mini frame PPS-2' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  tariff policy;  mechanical engineering;  technology and technical regulations
 Date Published: 1981-07-28

 Avis juridique important|31981D056981/569/EEC: Commission Decision of 6 July 1981 establishing that the apparatus described as 'Medical systems - neurophore BH-2; - mini frame PPS-2' may be imported free of Common Customs Tariff duties Official Journal L 208 , 28/07/1981 P. 0022 - 0022COMMISSION DECISION of 6 July 1981 establishing that the apparatus described as "Medical systems - neurophore BH-2 ; - mini frame PPS-2" may be imported free of Common Customs Tariff duties (81/569/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 19 December 1980, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Medical systems - neurophore BH-2 ; - mini frame PPS-2", to be used for research into the effect of anaesthetic agents on the sensitivity of sensory neurones to putative transmitter chemicals and into the nature and action of possible chemical transmitters mediatively synoptic transmission in the brain, should be considered to be scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 28 April 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question are neurophore systems ; whereas their objective technical characteristics such as the precision and the injection methods and the use to which they are put make them specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas they must therefore be considered to be scientific apparatus; Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose are not currently manufactured in the Community ; whereas, therefore, duty-free admission of these apparatus is justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Medical systems - neurophore BH-2 ; - mini frame PPS-2" which are the subject of an application by the United Kingdom of 19 December 1980 may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 July 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.